Case 1:20-cr-10292-RGS Document2 Filed 10/06/20 Page 1 of 1

AO 91 (Rev. IL/LE) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

United States of America
v.

KYLE EVANS Case No.

20-2516-MBB

Newer” Nee Soe? Nee” ee eee” Nee

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of on or about August 4, 2020 in the county of Middlesex in the

 

District of Massachusetts , the defendant(s) violated:

Code Section Offense Description

18 U.S.C. section 922(g}1) Felton in Possession of Ammunition

This criminal complaint is based on these facts:

See attached affidavit of ATF Special Agent Ryan Griffin.

@% Continued on the attached sheet.

  

Contplainant’s signature

___ATF, Special Agent Ryan P. Griffin
Printed name and title

Telephonically swom to before me.

City andstate: Brookline, MA

 
